Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 4-7, 10-13, 16-18 are presented for examination.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-7, 10-13, 16-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Noh et al, US 2019/0082435, is a USPGB correspondence application of Kwak et al, EP 18192767, with an effective filing date of September 12, 2017.  Which is a valid prior art under 102(a)(2).   

Applicant's arguments in page 8 of the remark regarding “Nowhere does Kwak contemplate any PMI that is positioned in front of the CQI” and have been fully considered but they are not persuasive. In response, the claim language “the third type of information bits at least comprise one of a PMI or a CQI“ can be reasonably and broadly interpreted  as the third type of information bit comprising only a CQI.  Therefore, Kwak (as well as the corresponding Noh reference in the below rejection) reference meet the claim language.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-7, 10-13, 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Noh et al (Noh), US 2019/0082435, with an effective filling date of September 12, 2017.

As per claim 1, Noh teaches A method for encoding channel state information (CSI), comprising mapping CSI and parity check bits (Fig. 14, CRC) according to indexes in a position index set; ([0135] "FIG. 14 is a diagram illustrating examples of a UC! mapping method in consideration of a polar code sequence according to an embodiment of the disclosure" where the CRC is at the end relative to the positions of the other information);
wherein the CSI comprises a first type (Fig. 14, CRI/RI) of information bits, a second type (Fig. 14, padding bit 1426) of information bits, and a third type (Fig. 14, CQI) of information bits; 
wherein the first type of information bits comprising a CSI-RS resource indicator (CRI) and a rank indicator (RI) (Fig. 14, CRI/RI), the second type of information bits are padding bits; (Fig. 14, padding bit 1426), the third type of information bits at least comprise one of the following: a precoding matrix indicator (PMI) or a channel quality indicator (CQI) (Fig. 14, CQI); and
wherein the mapping comprises placing the first type of information bits, the second type of information bits, the third type of information bits and the parity check bits in the position index set according to the values of position indexes from small to large; ([0136, Fig. 14] "it is appointed that UCI elements related to CSI reporting, such as a CRI/RI 1420, a PMI 1424, a CQI 1422, and the like are encoded before a padding bit 1426 is encoded. That is to remove ambiguity of the payload of UCI elements by decoding the UC/ elements before decoding padding bits when a data bit part 1410 is decoded based on a frozen bit part 1405 in a polar code sequence 1400 including the frozen bit part 1405, the data bit part 1410, and a CRC 1415. The CRI/RI 1420 may be encoded before the CQI 1422 or the PMI 1424. In this instance, the CRI may be encoded before the RI is encoded. The number of CSI-RS ports included in a CSI-RS resource indicated by a CRI reported by a terminal is changed, and thus, the maximum allowed rank is changed");
and performing Polar codes encoding on the mapped CSI and the parity check bits (CRC) to obtain an encoded bit sequence. ([0133] "Referring to FIG. 10, generally, the performance of a polar code may be improved when candidate paths are checked using a CRC. This may be defined as CA-polar code 1000. In CA polar code, a CRC input and data needs to be defined to have an appropriate sequence and decoding complexity that is not higher than that of only polar code. A PC-polar code 1010 is a method of defining a PC-frozen bit 1012, in addition to a CRC")").

As per claim 4, The method of claim 1, Noh teaches wherein the indexes of the first type of information bits (CRI/RI 1420) are firstly determined ([0136] "The CRI/RI 1420 may be encoded before the CQI 1422 or the PM 1424. In this instance, the CRI may be encoded before the RI is encoded"), and the first type of position indexes are indexes having smallest index numbers and having a same quantity as that of the first type of information bits in the position index set. ([0136, Fig. 14] "it is appointed that UCI elements related to CSI reporting, such as a CRI/RI 1420, a PMI 1424, a CQI 1422, and the like are encoded before a padding bit 1426 is encoded").

As per claim 5, The method of claim 4, Noh teaches wherein the determining, from the indexes in the position index set other than the first type of position indexes determined by the first type of information bits, the indexes of the second type of information bits, the indexes of the third type of information bits, and the indexes of the parity check bits in the position index set comprises: determining indexes having the same quantity as that of the parity check bits and having the largest values in the position index set as the indexes of the parity check bits ([0123] "In NR, 11 bits are used as a criterion. A Reed-Muller code is used for performing channel coding for DCI or UCI information bits with 11 or fewer bits, and a polar code is used for performing channel coding for DCI or UCI 15 information bits with 12 or more bits. The information bits may be counted by taking into consideration only a UCI bit stream a, @4, G2, @3,..., &., having A bits, or may be counted by taking into consideration both a UCI bit stream α0, α1, α2, α3,..., αA-1. having A bits and parity bits p0, p1, p2, p3 ,..., pL-1 having L bits"); and determining, according to an arrangement of position index values and quantities of the second type of information bits and the third type of information bits,  ([0136, Fig. 14] "it is appointed that UCI elements related to CSI reporting, such as a CRI/RI 1420, a PMI 1424, a CQI 1422, and the like are encoded before a padding bit 1426 is encoded...The CRI/RI 1420 may be encoded before the CQI 1422 or the PMI 1424. In this instance, the CRI may be encoded before the RI is encoded"), the indexes of the second type of information bits and the indexes of the third type of information bits in sequence from undetermined indexes in the position index set ([0169] "The relative positions of the CR!I/RI or CQI and PMI may be variable when they are actually applied. The relative positions of the CRI/RI/CQI/PMI and padding bits need to be importantly taken into consideration").

As per claim 6, The method of claim 1, Noh teaches wherein a positional relationship between the CRI and the RI of the first type of information bits is a position of the CRI is before a position of the RI ([0169] "The CRI/RI 1420 may be encoded before the CQI 1422 or the PM 1424. In this instance, the CRI may be encoded before the RI is encoded").

As per claim 7, Noh teaches An apparatus for encoding channel state information (CSI), comprising: a mapping module used to map CSI and a parity check bits (Fig. 14, CRC) according to indexes in a position index set;  ([0135] "FIG. 14 is a diagram illustrating examples of a UC! mapping method in consideration of a polar code sequence according to an embodiment of the disclosure" where the CRC is at the end relative to the positions of the other information); wherein the CSI comprises a first type (Fig. 14, CRI/RI) of information bits, a second type (Fig. 14, padding bit 1426) of information bits, and a third type (Fig. 14, CQI) of information bits; 
the first type of information bits comprise a CSI-RS resource indicator (CRI) and a rank indicator (RI) (Fig. 14, CRI/RI), the second type of information bits are padding bits; (Fig. 14, padding bit 1426), the third type of information bits at least comprise one of the following: a precoding matrix indicator (PMI) or a channel quality indicator (CQI) (Fig. 14, CQI); and
 wherein the mapping comprises placing the first type of information bits, the second type of information bits, the third type of information bits and the parity check bits in the position index set according to the values of position indexes from small to large; ([0136, Fig. 14] "it is appointed that UCI elements related to CSI reporting, such as a CRI/RI 1420, a PMI 1424, a CQI 1422, and the like are encoded before a padding bit 1426 is encoded. That is to remove ambiguity of the payload of UCI elements by decoding the UC/ elements before decoding padding bits when a data bit part 1410 is decoded based on a frozen bit part 1405 in a polar code sequence 1400 including the frozen bit part 1405, the data bit part 1410, and a CRC 1415. The CRI/RI 1420 may be encoded before the CQI 1422 or the PMI 1424. In this instance, the CRI may be encoded before the RI is encoded. The number of CSI-RS ports included in a CSI-RS resource indicated by a CRI reported by a terminal is changed, and thus, the maximum allowed rank is changed");
and an encoding module used to perform Polar codes encoding on the mapped CSI and the parity check bits (CRC) to obtain an encoded bit sequence. ([0133] "Referring to FIG. 10, generally, the performance of a polar code may be improved when candidate paths are checked using a CRC. This may be defined as CA-polar code 1000. In CA polar code, a CRC input and data needs to be defined to have an appropriate sequence and decoding complexity that is not higher than that of only polar code. A PC-polar code 1010 is a method of defining a PC-frozen bit 1012, in addition to a CRC")").

As per claim 10, The apparatus according to claim 7, Noh teaches wherein the mapping module is configured to determine firstly indexes of the first type (CRI/RI 1420) of information bits  ([0136] "The CRI/RI 1420 may be encoded before the CQI 1422 or the PM 1424. In this instance, the CRI may be encoded before the RI is encoded"), and the first type of position indexes are indexes having smallest index numbers and having a same quantity as that of the first type of information bits in the position index set. ([0136, Fig. 14] "it is appointed that UCI elements related to CSI reporting, such as a CRI/RI 1420, a PMI 1424, a CQI 1422, and the like are encoded before a padding bit 1426 is encoded").

As per claim 11, The apparatus according to claim 10, Noh teaches wherein the determining, from the indexes in the position index set other than the first type of position indexes determined by the first type of information bits, the indexes of the second type of information bits, the indexes of the third type of information bits, and the indexes of the parity check bits in the position index set comprises: determining indexes having the same quantity as that of the parity check bits and having the largest values in the position index set as the indexes of the parity check bits; ([0123] "In NR, 11 bits are used as a criterion. A Reed-Muller code is used for performing channel coding for DCI or UCI information bits with 11 or fewer bits, and a polar code is used for performing channel coding for DCI or UCI 15 information bits with 12 or more bits. The information bits may be counted by taking into consideration only a UCI bit stream a, @4, G2, @3,..., &., having A bits, or may be counted by taking into consideration both a UCI bit stream α0, α1, α2, α3,..., αA-1. having A bits and parity bits p0, p1, p2, p3 ,..., pL-1 having L bits"); and determining, according to an arrangement of position index values and quantities of the second type of information bits and the third type of information bits,  ([0136, Fig. 14] "it is appointed that UCI elements related to CSI reporting, such as a CRI/RI 1420, a PMI 1424, a CQI 1422, and the like are encoded before a padding bit 1426 is encoded...The CRI/RI 1420 may be encoded before the CQI 1422 or the PMI 1424. In this instance, the CRI may be encoded before the RI is encoded"), the indexes of the second type of information bits and the indexes of the third type of information bits in sequence from undetermined indexes in the position index set. ([0169] "The relative positions of the CR!I/RI or CQI and PMI may be variable when they are actually applied. The relative positions of the CRI/RI/CQI/PMI and padding bits need to be importantly taken into consideration").

As per claim 12, The apparatus according to claim 8, Noh teaches wherein a positional relationship between the CRI and the RI of the first type of information bits is a position of the CRI is before a position of the RI ([0136] "The CRI/RI 1420 may be encoded before the CQI 1422 or the PM 1424. In this instance, the CRI may be encoded before the RI is encoded").

As per claim 13, Noh teaches A device comprising a storage medium and a processor, the medium comprising a program stored therein, wherein the processor is configured to execute the program, and the program when executed, performs the method according to claim 1 ([0012] "a terminal for transmitting uplink control information in a wireless communication system is provided. The terminal includes a transceiver, and at least one processor coupled to the transceiver and configured to control the transceiver to receive channel state information (CSI) feedback configuration information from a base station, generate CSI including at least one of CSI reference signal resource indicator (CRI), a rank indicator (RI), a precoding matrix indicator (PMI), or a channel quality indicator (CQ]) based on the CSI feedback configuration information", where the processor controlling indicates a program stored therein.  Refer to claim 1 rejection for specifics).

As per claims 16-18, they are substantially the same as claim 13 except claims 16-18 performs the method according to claims 4-6. As such, claims 14-18 are rejected under the same reasoning as claim 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Noh et al, US 2022/0007359

A shortened statutory period for reply to this Office action is set to expire Three MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY S LIN whose telephone number is (571) 272-3968.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


KENNY S. LIN
Examiner
Art Unit 2416


/Kenny S Lin/
Primary Examiner, Art Unit 2416
March 1, 2022